Case 6:19-cv-01864-PGB-LRH Document 61 Filed 05/04/21 Page 1 of 3 PagelD 912

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
ASHLEY MERARD,
Plaintiff,
ve Case No: 6:19-cv-1864-PGB-LRH
MAGIC BURGERS, LLC.,

Defendant.
/

VERDICT FORM

We, the Jury, unanimously answer the following questions as our verdict in
this cause:

It is stipulated by the parties that Ashley Merard had a disability, was a
qualified individual, and Magic Burgers discharged Ashley Merard from
employment.

Do you find from a preponderance of the evidence:

1. That Magic Burgers, LLC discharged Ashley Merard because of Ashley

Merard’s disability?

Yes Xx

No
Case 6:19-cv-01864-PGB-LRH Document 61 Filed 05/04/21 Page 2 of 3 PagelD 913

If your answer to this question is “No,” this ends your
deliberations, and your foreperson should sign and date the last page of
this verdict form. If your answer is “Yes” to this question, go to the next
question.

2. Should Ashley Merard be awarded damages to compensate for a net loss

of wages to the date of your verdict?
Yes x
No
To calculate damages for lost wages, the following pay rates should be used to
calculate lost wages in each year:

2017: $8.10 per hour
2018: $8.25 per hour
2019: $8.46 per hour
2020: $8.56 per hour
2021: $8.65 per hour

If your answer is “Yes,” in what amount? $_\S 31 %,60

Proceed to the next question.
3. Should Ashley Merard be awarded damages to compensate for
emotional pain and mental anguish?

3
Case 6:19-cv-01864-PGB-LRH Document 61 Filed 05/04/21 Page 3 of 3 PagelD 914

Yes x

No

 

If your answer is “Yes,” in what amount? $_.590 ,OCO, 66

If you did not award damages in response to either Question
Nos. 2 or 3, this ends your deliberations, and your foreperson should
sign and date the last page of this verdict form. If you awarded

damages in response to Question Nos. 2 or 3 (or both), go to the next

question.

4. Should punitive damages be assessed against Magic Burgers, LLC?

Yes X

No

° e Oo
If your answer is “Yes,” in what amount? $ 1000, 000%

SO SAY WE ALL. CA Million dollacs)

(V\atiaane oD Kaul ate

Foreperson’s Signature

DATE: S- Y-O\
